Citation Nr: 0413333	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.  

2.  Entitlement to a disability rating in excess of 10 
percent for right foot hallux valgus.  

3.  Entitlement to a compensable disability rating for left 
foot hallux valgus.  

4.  Entitlement to a compensable disability rating for hammer 
toes of the right foot with callus formation.  

5.  Entitlement to a compensable disability rating for hammer 
toes of the left foot with callus formation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from September 1974 to August 
1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran and his representative presented testimony before 
the undersigned Veterans Law Judge at a hearing at the July 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran testified that his 
bilateral foot disorders have all increased in severity since 
the August 2002 VA compensation examination.    The veteran 
also argued that the prior examination did not adequately 
portray the functional limitations from pain on his ability 
to stand, walk, or otherwise use his feet.  The United States 
Court of Appeals for Veterans Claims (Could) held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request appellant 
to identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who possess additional 
records referable to treatment for his 
service-connected disabilities since the 
August 2002 VA examination.  The 
appellant should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained the VBA AMC should notify 
appellant of such and describe the 
efforts used in requesting these records.  

3.  After completion of # 1-2, the VBA 
AMC should arrange for a VA examination 
to determine the nature and severity of 
the veteran's service-connected 
disabilities.  This should include 
examination of his shoulders.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does veteran's bilateral pes planus 
cause: 

pronounced disability manifested by 
marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or 
appliances?; or 

severe disability manifested by objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use that is accentuated, an 
indication of swelling on use and 
characteristic callosities?; or 

moderate disability manifested by weight-
bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet?  

Did/Does veteran's hallux valgus of 
either foot result in: 

surgery with resection of a metatarsal 
head?; or,
severe disability that is equivalent to 
amputation of the great toe?  

Does veteran's hammer toes affect all the 
toes of either foot or single toes of 
either foot?  

Any medical findings and opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  
The answers to the above questions should 
account for any functional limitations 
from pain or other pathology on 
appellant's ability to stand, walk, or 
otherwise use his feet, which is 
supported by adequate pathology and 
evidenced by visible behavior of the 
appellant.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues on appeal.  If the requested 
benefits are not granted to the 
appellant's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


